DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8-12, 14-15 are elected in response to restriction. 
Claims 16-21, 23 are non-elected.
Claims 7, 13, 22, 24-25 are cancelled.
Claims 1-6, 8-12, 14-15 are currently pending and have been examined. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8-12, 14-15, drawn to interface arrangements for input and output classified in G06F 3/00, in the reply filed on May 30, 2022, is acknowledged. 
Claim Objections
Claim 3 is re objected to because of the following informalities:
In claim 3, “The transaction device according to claim 1, wherein the transaction device is configured to provide the to nodes…,wherein authorization nodes…to validate the message…” should be “…wherein the transaction device is configured to provide the message to nodes…” For purposes of examination, claim 3 is being interpreted as “…wherein the transaction device is configured to provide the message to nodes…”
Appropriate correction is required.
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-6, 8-12, 14-15 are directed to a transaction device and claims 11-12 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite selecting a provider, which is an abstract idea. Specifically, the claims recite “receiving conditions of the service provider for a service and a destination address of the service provider;” “calculating a transaction amount for the service based on a comparison of the conditions defined by the owner of the terminal for accepting the service with the conditions of the service provider;” “generating a message that contains at least the transaction amount, the service, and the destination address of the service provider;” “generating a message that contains at least the transaction amount, the service, and the destination address of the service provider;” and “providing the message to the owner,”  which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describe a process of receiving inputs for a service from a service provider, calculating cost of the service with comparison of requirements and the inputs, providing and displaying result of the cost calculation and comparison, which is a commercial interactions. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a transaction device, an input interface and an output interface merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving conditions of the service provider for a service and a destination address of the service provider;” “calculating a transaction amount for the service based on a comparison of the conditions defined by the owner of the terminal for accepting the service with the conditions of the service provider;” “generating a message that contains at least the transaction amount, the service, and the destination address of the service provider;” “generating a message that contains at least the transaction amount, the service, and the destination address of the service provider;” and “providing the message to the owner.” The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a transaction device, an input interface and an output interface to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of selecting a provider. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of “receiving conditions of the service provider for a service and a destination address of the service provider;” “calculating a transaction amount for the service based on a comparison of the conditions defined by the owner of the terminal for accepting the service with the conditions of the service provider;” “generating a message that contains at least the transaction amount, the service, and the destination address of the service provider;” “generating a message that contains at least the transaction amount, the service, and the destination address of the service provider;” and “providing the message to the owner.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of selecting a provider. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-6, 8-12, 14-15 further describe the abstract idea of selecting a provider. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, additional limitations ‘provide the to [entities], wherein the [entities] are configured to validate the message…and to provide the validated message to the owner’ of claim 3, ‘…receive at least one of conditions for services of an information service provider, conditions for services of a service provider, conditions for insurance or conditions regarding user fees’ of claim 4, ‘…receive at least one of …data…of the service provider’ of claim 6, ‘…calculate the transaction amount of an…contract of the service provider containing the conditions of the service provider for the service, wherein the terminal contains an…contract of the terminal that contains the conditions defined by the owner for the terminal for accepting the service, wherein the message generated…contains at least a destination address for the…contract of the service provider’ of claim 8, ‘…at least one of inform the owner of termination conditions or request a decision from the owner to continue or terminate the service if termination conditions defined in the...contract of the service provider or in the…contract of the terminal for terminating an accepted service arise’ of claim 9, ‘…prepare a money transfer between the owner and the service provider…’ of claim 10, ‘…provide the conditions defined by the owner for the terminal for accepting the service of the service provider…receive the conditions of the service provider for the service…select the service provider based on a comparison of the conditions of the service provider with the conditions defined by the owner for this [entity] for accepting the service’ of claim 14, and ‘…select the service provider based on a priority list of service providers…’ of claim 15, further recite the abstract idea of selecting a provider. Furthermore, additional elements, ‘a client node in a computer network with a blockchain basis’ of claim 2, ‘authorization nodes in a computer network with a blockchain basis’ of claim 3, ‘a mobile terminal’ of claim 5, ‘a communication interface’, ‘an intelligent contract of the terminal’ of claim 8, ‘a vehicle’ of claim 10, ‘…a terminal output interface…a terminal input interface…the terminal…’ of claim 14 do not involve improvements to the functioning of a computer, or to any other technology or technical filed. Therefore, the additional elements do not integrate the abstract idea into a practical application. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of classifying information. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
	

Claim Rejections – 35 USC §112
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 12 recites “The method according to claim 11, wherein the method is executed by a transaction device comprising an input interface…a computer program…and an output interface…” The method claim recites a transaction device comprising an input interface, a computer program and an output interface without any method step. Therefore, the scope of the claim is unclear because it is unclear what method step is being claimed.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over LaBarre et al. (US 10,755,356B1 (“LaBarre”)).
Regarding claims 1 and 11, LaBarre teaches a method for a terminal of an owner for preparing transactions between the owner and a service provider (LaBarre: Fig. 1; abstract; 3:20-36, 8:41-49, 9:10-45, 21:7-13), the method comprising: 
receiving conditions of the service provider for a service and a destination address of the service provider; (LaBarre: Fig. 5, step 506, Fig. 6, step 604; 20:31-42, 21:31-50, 30:48-52, 32:39-41)
calculating a transaction amount for the service based on a comparison of the conditions defined by the owner of the terminal for accepting the service with the conditions of the service provider (LaBarre: Fig. 4A/4B, Fig. 5 steps 502/504/506; 3:50-58, 19:1-7, 19:56-20:10, 20:31-50, 21:31-22:10, 26:3-21, 30:32-52); 
generating a message that contains at least the transaction amount, the service, and the destination address of the service provider; and (LaBarre: Fig. 4D/4E, Fig. 6, step 606; 2:30-32, 26:3-21, 29:29-49, 32:42-48) 
providing the message to the owner. (LaBarre: Fig. 4D/4E; 2:30-32, 21:14-20, 26:3-21, 29:29-49)
Additionally, for claim 1, LaBarre teaches a transaction device (LaBarre: Fig. 1, ‘system 100’; 8:41-49, 9:10-45, 21:7-13) comprising: 
an input interface configured to…(LaBarre: Fig. 1 'I/O 166'; 14:15-49)
wherein the transaction device is configured to execute a computer program that causes the transaction device to (LaBarre: Fig. 1 ‘program memory 160’, 13:24-26, 14:64-15:17)…
an output interface configured to…(LaBarre: Fig. 1 'I/O 166'; 14:15-49)
Regarding claim 4, LaBarre teaches the transaction device according to claim 1. Furthermore, 
LaBarre teaches:
wherein the input interface is configured to receive at least one of conditions for services of an information service provider, conditions for services of a service provider, conditions for insurance, or conditions regarding user fees. (LaBarre: Fig. 4B; 21:14-20)
Regarding claim 5, LaBarre teaches the transaction device according to claim 1. Furthermore, 
LaBarre teaches:
wherein the transaction device is a mobile terminal. (LaBarre: Fig. 1, 'Mobile Device 110'; 9:10-45)
Regarding claim 6, LaBarre teaches the transaction device according to claim 1. Furthermore, 
LaBarre teaches:
wherein the transaction device has a communication interface configured to receive at least one of telematic data, control unit data, or actuator data of the terminal or of the service provider. (LaBarre: Fig. 1, 'Vehicle 108' 'Mobile Device 110', Fig. 2 'Communication 220'; 10:10-15, 10:57-11:12, 19:40-55)
Regarding claim 9, LaBarre in view of Bryant teaches the transaction device according to claim 8. Furthermore, 
LaBarre teaches:
wherein the transaction device is configured to at least one of inform the owner of termination conditions or request a decision from the owner to continue or terminate the service if termination conditions defined in the intelligent contract of the service provider or in the intelligent contract of the terminal for terminating an accepted service arise. (LaBarre: Fig. 4B, 'No, thanks 436'; 21:48-51)
Regarding claim 10, LaBarre teaches the transaction device according to claim 1. Furthermore, 
LaBarre teaches:
wherein the transaction device is configured to prepare a money transfer between the owner and the service provider (LaBarre: FIg. 4D; 24:50-25:12), wherein the terminal is preferably a vehicle. (LaBarre: Fig. 1, 'Vehicle 108'; 9:10-45)
Regarding claim 12, LaBarre teaches the method according to claim 11. Furthermore,
LaBarre teaches wherein the method is executed by a transaction device comprising:
an input interface configured to receive the conditions of the service provider and the destination address of the service provider (LaBarre: Fig. 1 'I/O 166', Fig. 5, step 506, Fig. 6, step 604; 14:15-49, 20:31-42, 21:31-50, 30:48-52, 32:39-41);
a computer program that causes the transaction device to perform various operations (LaBarre: Fig. 1 ‘program memory 160’;13:24-26, 14:64-15:17); and
an output interface configured to provide the message to the owner. (LaBarre: Fig. 1 'I/O 166', Fig. 4D/4E; 14:15-49, 21:14-20, 26:3-21, 29:29-49)
Regarding claim 14, LaBarre teaches the transaction device according to claim 11. Furthermore,
LaBarre teaches the terminal comprising the transaction device according to claim 1, the terminal further comprising: (LaBarre: Fig. 1, 'vehicle 108’; 9:10-49, 21:7-13)
a terminal output interface configured to provide the conditions defined by the owner for the terminal for accepting the service of the service provider; (LaBarre: Fig. 2, 'I/O 216', Fig. 4A; 8:61-9:1, 10:4-6, 19:1-7)
a terminal input interface configured to receive the conditions of the service provider for the service; (LaBarre: Fig. 2, 'I/O 216', Fig. 4B; 9:36-49, 9:56-66, 10:4-6, 14:15-49)
wherein the terminal is configured to select the service provider based on a comparison of the conditions of the service provider with the conditions defined by the owner for this terminal for accepting the service. (LaBarre: FIg. 1 'vehicle 108', Fig. 4B; 9:46-49, 10:4-6, 14:64-15:17, 21:14-20, 21:31-22:10)
Claims 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LaBarre as applied to claim 1 further in view of Bryant et al. (US 11,037,377B1 (“Bryant”)).
Regarding claim 2, LaBarre teaches the transaction device according to claim 1. 
LaBarre does not explicitly teach the following limitation, however in the same field of endeavor, Bryant teaches:
wherein the transaction device is a client node in a computer network with a blockchain basis. (Bryant: Fig. 1B, 'node 102', Fig. 7, Fig. 9; 5:28-6:4, 8:20-40, 13:10-15, 16:9-24)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of LaBarre to include the support of blockchain for managing smart vehicle data, as disclosed in Bryant, as blockchains being trusted, secure and immutable (Bryant: 4:6-7).
Regarding claim 3, LaBarre teaches the transaction device according to claim 1. Furthermore, 
LaBarre teaches the transaction device being configured to provide the message to other nodes (LaBarre: Fig. 5; 30:32-34). However, LaBarre does not explicitly teach providing the message to nodes in a computer network with a blockchain basis. However, 
Bryant teaches:
wherein the transaction device is configured to provide the to nodes in a computer network with a blockchain basis (Bryant: Fig. 2A, 'transaction 202', Fig. 3, 'node 102', Fig. 9, steps 902/904; 6:13-29, 6:64-7:3, 8:20-40, 11:61-12:18, 12:36-46, 13:10-15, 15:31-38, 16:9-24), wherein authorization nodes of the computer network are configured to validate the message using the blockchain, and to provide the validated message to the owner. (Bryant: Fig. 3, 'nodes 106/104', Fig. 7, step 706, Fig. 9, step 906; 6:42-54, 8:20-40, 10:33-49, 12:47-55, 15:39-55, 16:9-24)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of LaBarre to include the support of blockchain for managing smart vehicle data, as disclosed in Bryant, as blockchains being trusted, secure and immutable (Bryant: 4:6-7).
Regarding claim 8, LaBarre teaches the transaction device according to claim 1. Furthermore, 
LaBarre teaches:
wherein the transaction device is configured to calculate the transaction amount of an… contract of the service provider containing the conditions of the service provider for the service, (LaBarre: 6:56-7:8, 19:56-20:10, 20:31-50, 21:31-22:10).
wherein the message generated by the transaction device contains…the service provider. (Bryant: Fig. 4, 'smart contracts 416', FIg. 7, Fig 9; 6:42-54, 7:57-58, 8:42-46, 9:1-4, 10:46-49, 12:56-63, 13:10-15, 15:48-55, 20:31-50)
However, LaBarre does not explicitly teach an intelligent contract nor a destination address for the intelligent contract. However,  Bryant teaches:
…an intelligent contract (Bryant: Fig. 4, 'smart contracts 416')…
wherein the terminal contains an intelligent contract of the terminal that contains the conditions defined by the owner for the terminal for accepting the service, (Bryant: Fig. 4, 'smart contracts 416', Fig. 7, Fig 9; 6:42-54, 7:57-58, 8:42-46, 9:1-4, 10:46-49, 12:56-63, 13:10-15, 15:48-55, 20:31-50)
wherein the message generated by the transaction device contains at least a destination address for the intelligent contract of the service provider. (Bryant: Fig. 4, 'smart contracts 416', Fig. 7, Fig 9; 6:42-54, 7:57-58, 8:42-46, 9:1-4, 10:46-49, 12:56-63, 13:10-15, 15:48-55, 20:31-50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of LaBarre to include the support of blockchain for managing smart vehicle data, as disclosed in Bryant, as blockchains being trusted, secure and immutable (Bryant: 4:6-7).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LaBarre as applied to claim 14 further in view of Floyd et al. (US 11,030,699B1 (“Floyd”)).
Regarding claim 15, LaBarre teaches the terminal according to claim 14. Furthermore,
LaBarre teaches 
wherein the terminal is configured to select the service provider based on a priority list of service providers (LaBarre: Fig. 4B; 9:46-49, 9:66-10:15, 21:17-20, 21:31-22:10)…
LaBarre does not teach “…preferably stored in an intelligent contract of the terminal.” 
Floyd teaches vehicle insurance stored in an intelligent contract of the terminal (Floyd: Fig. 9; 20:29-45, 31:19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of LaBarre to include the support of blockchain based usage-based auto insurance using smart contracts, as disclosed in Floyd, for improving the online security of the insurance polity through the blockchain technology (Floyd: 12:62-64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Floyd (US 10,713,727B2) teaches building and utilizing an autonomous vehicle-related event blockchain.
High (US 2018/0349879A1) teaches enabling robotric node participation in peer-to-peer commercial transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685